PER CURIAM.
Petitioner is granted a belated appeal of the judgment and sentence in Duval County Circuit Court case number 16-2010-CF-010311-AXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(6)(D). If *282petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
PETITION GRANTED.
PADOVANO, MARSTILLER, and SWANSON, JJ., concur.